The testimony in this case is overwhelming to the effect that the defendant took a small flask from his young son and immediately destroyed it, by breaking it over a rock. Assuming that the bottle contained whisky, which is not at all certain; its possession for the purpose of immediate destruction is not such possession as the law condemns. Weighing this testimony according to the rules of evidence, and considering the surrounding circumstances, we conclude that the evidence was overwhelming as against the verdict, and that it would be wrong and unjust to permit this judgment to stand.
The trial judge should have granted the defendant's motion for a new trial, and his refusal to do so constitutes reversible error.
The judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 528